Citation Nr: 1614999	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  10-44 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back disability.

2. Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1990 to April 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran requested a travel board hearing, and this case was previously remanded in October 2013 to schedule the Veteran for that hearing.  The Veteran failed to appear for that hearing.  Hence, his hearing request is deemed to have been withdrawn.  38 C.F.R. § 20.704(d) (2015).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed October 1994 rating decision entitlement to service connection for a lumbosacral strain was denied.
 
2. New evidence received since the October 1994 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for a low back disability.


CONCLUSIONS OF LAW

1. The October 1994 rating decision denying entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2015). 

2. New and material evidence has been received since the RO's October 1994 decision, and the claim of service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an October 1994 rating decision VA denied the Veteran's claim of entitlement to service connection for a low back disability on the basis that service medical records were negative for complaints of or treatment for a low back disorder.  A May 1994 VA examination that concluded that the Veteran had back pain, but no disc space disease or vertebral abnormality.  The Veteran did not submit a timely notice of disagreement or submit new and material evidence within one year of its promulgation.  Accordingly, the October 1994 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2015).

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488 (1997).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

The Veteran has submitted evidence of a November 2003 private MRI of his lumbar spine, which showed mild broad based disc bulges and neural foraminal narrowing of the Veteran's L5-S1, L4-5, and L3-4, along with spinal changes consistent with disc dislocation in the same locations.  A January 2012 VA MRI confirmed a diagnosis of mild lower lumbar degenerative disc disease.  This evidence is new, because it was not available when VA entered its October 1994 decision, and it is material, because when considered with all the evidence of record, it relates to the previously unestablished fact that the Veteran has a current low back disability, not simply the low back pain.  Therefore, there is sufficient evidence in the record to reopen the Veteran's claim.


ORDER

New and material evidence has been presented to reopen the claim of service connection for a low back disability.


REMAND

The Veteran underwent a VA examination in May 1994 for his claimed low back disability.  The examiner found that the Veteran had low back pain, but opined that the cause of the pain was muscular, and that the appellant did not have a current disc space disease or vertebral abnormality.

The Veteran has not had a VA examination since that time.  VA must provide a VA medical examination when there is competent evidence of a current disability or persistent or recurrent symptoms of a disability, evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran has been diagnosed with mild lower lumbar degenerative disc disease, and his lay statements indicate a potential relationship between that injury and a parachute jump in service.  There is insufficient competent medical evidence on file for the Board to determine whether there is a nexus between the Veteran's in-service incident and his current disability.  Because the previous examination did not account for the Veteran's current diagnosed degenerative disc disease, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be contacted and requested to identify any additional treatment records which pertain to care for a low back disorder since service, and which previously have not been brought to the attention of VA.  The Veteran is particularly invited to identify any medical evidence showing that it is at least as likely as not that a current low back disorder is related to service.  If the RO cannot locate any records identified by the appellant it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
  
2.  Thereafter, the AOJ should schedule the Veteran for a VA examination by a physician to address the etiology of any diagnosed low back disability.  The examiner must be provided access to the Veteran's claims folder as well as access to any pertinent files in Virtual VA and/or VBMS.  The examiner must specify in the report that the entire claims file and any Virtual VA and VBMS records have been reviewed.  Following that review the examiner must prepare an opinion addressing whether it is at least as likely as not that any diagnosed low back disorder began during active service or is related to any incident of service.  The examiner must specifically discuss the Veteran's lay statements, to include his service as a paratrooper, in addressing the etiology of any diagnosed low back disorder. 

The term "at least as likely as not" means that the medical evidence both for and against conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

The physician is advised that the Veteran as a lay person is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  The physician is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  If there is a medical basis to doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

3. The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of his claims. The consequences for failing to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether the postal service returned any notice as undeliverable.

4. After the requested development has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this REMAND. The AOJ must ensure that the examiner documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS. If the report is deficient in any way, the AOJ must implement corrective procedures at once. 

5. After completing its review, the AOJ must readjudicate the claim. If the AOJ does not grant the benefit sought, the AOJ must provide the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This particularly includes the Veteran's submission of medical opinion evidence showing that it is at least as likely as not that a currently diagnosed low back disorder is related to service, and which provides a fully reasoned rationale for such an opinion.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


